UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1243


EMMANUEL EDOKOBI,

                    Plaintiff - Appellant,

             v.

TOYOTA MOTOR CREDIT CORPORATION; SUNTRUST BANK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-00248-PWG)


Submitted: March 30, 2021                                         Decided: April 9, 2021


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se. Philip T. Evans, HOLLAND & KNIGHT, LLP,
Washington, D.C.; Matthew A. Egeli, EGELI LAW FIRM, PLLC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Emmanuel Edokobi appeals the district court’s order granting the Defendants’

motions for summary judgment and denying as moot his motion to dismiss SunTrust

Bank’s counterclaim.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Edokobi v. Toyota

Motor Credit Corp., No. 8:19-cv-00248-PWG (D. Md. Mar. 2, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2